         Case 1:19-cv-11045-PAE Document 104 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GOAT FASHION LTD.,

                                       Plaintiff,                     19 Civ. 11045 (PAE)
                        -v-
                                                                               ORDER
 1661, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 13, 2020, defendant 1661, Inc. filed a notice of interlocutory appeal of the

Court’s preliminary injunction, Dkt. 94, and a motion to stay the preliminary injunction ordered

by the Court pending a resolution of the appeal, Dkts. 95–97. The Court sets the following

schedule on the motion to stay:

           •   Plaintiff’s opposition to the motion is due October 20, 2020;

           •   Defendant’s reply is due October 23, 2020.

       The Court is particularly interested in plaintiff’s responses to defendant’s arguments

regarding: (1) reverse confusion, and the extent to which searches on plaintiff’s websites bear on

the likelihood of confusion and irreparable harm analyses; and (2) whether the scope of the

preliminary injunction as ordered should be narrowed. Following receipt of defendant’s reply,

the Court will determine whether to hold argument.


                                                              PaJA.�
       SO ORDERED.

                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 14, 2020
New York, New York
